Citation Nr: 0935132	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for anemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Washington, DC in July 2009 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a compensable rating for his 
service-connected anemia.  The Veteran contends that his 
condition is more severe than contemplated by a 
noncompensable rating.

The Veteran has been afforded two VA Compensation and Pension 
(C&P) examinations evaluating his anemia, in September 2006 
and August 2008.  The Veteran contends that these 
examinations were inadequate and do not accurately 
demonstrate the current state of his disability.  During the 
examinations, the examiners conducted blood tests and asked 
the Veteran to relate his medical history and symptoms as it 
relates to anemia.  Additionally, the Veteran claimed in his 
hearing that his condition has continued to worsen since 
these examinations.  As the Veteran states that his symptoms 
have worsened since the VA C&P examinations and there is an 
indication that the examinations may have been inadequate, 
the Board must remand this matter to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his anemia.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
anemia.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  All indicated tests and studies 
should be performed including blood tests 
and any necessary stress tests.  
Additionally, the examiner should inquire 
as to the affect the Veteran's anemia has 
on his day to day activities in detail.  
The examiner should opine as to whether 
the Veteran's symptoms are caused by 
anemia or another source and the affect 
the symptoms have on the Veteran's ability 
to function in daily life.  The examiner 
should set forth a complete and thorough 
rationale for all opinions expressed and 
conclusions reached in a legible report.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




